FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No. 10-30274
                Plaintiff-Appellee,                D.C. No.
               v.                              4:10-cr-00023-
GENTRY CARL LABUFF,                                 SEH-1
             Defendant-Appellant.
                                                 OPINION

        Appeal from the United States District Court
                for the District of Montana
         Sam E. Haddon, District Judge, Presiding

                    Submitted June 8, 2011*
                       Portland, Oregon

                        Filed July 1, 2011

     Before: Raymond C. Fisher, Ronald M. Gould, and
              Richard A. Paez, Circuit Judges.

                     Opinion by Judge Paez




  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                               18921
                  UNITED STATES v. LABUFF              18923




                        COUNSEL

Daniel Donovan, Attorney at Law, Great Falls, Montana, for
the appellant.

Michael W. Cotter, U.S. Attorney, and E. Vincent Carroll,
Assistant U.S. Attorney, Great Falls, Montana, for the appel-
lee.
18924                  UNITED STATES v. LABUFF
                                OPINION

PAEZ, Circuit Judge:

   The Major Crimes Act, 18 U.S.C. § 1153, provides federal
criminal jurisdiction for certain crimes committed by Indians
in Indian country.1 We previously have noted that determining
who is an Indian under § 1153 is not easy, as the statute does
not define the term “Indian.” United States v. Maggi, 598 F.3d
1073, 1075 (9th Cir. 2010) (citing Felix S. Cohen’s Handbook
of Federal Indian Law at 24 (Rennard Strickland et al. ed.,
1982)). Our circuit, however, has developed a specific frame-
work for determining whether a person can be prosecuted by
the federal government under § 1153. To meet its burden, the
government must prove both that the defendant has a suffi-
cient “degree of Indian blood” and has “tribal or government
recognition as an Indian.” United States v. Bruce, 394 F.3d
1215, 1223 (9th Cir. 2005) (internal quotations omitted).

   Gentry Carl LaBuff was charged with robbery and aiding
and abetting robbery in Indian country in violation of 18
U.S.C. §§ 1153(a) and 2111. A jury convicted LaBuff of these
charges following a two-day trial. On appeal, LaBuff con-
tends that the government did not present sufficient evidence
to establish that he is an “Indian” for purposes of prosecution
under § 1153. We disagree and conclude that, in light of all
the evidence presented at trial, a reasonable trier of fact could
have found that LaBuff is an Indian. We therefore affirm his
conviction.
  1
    “[T]he term ‘Indian country’ . . . means (a) all land within the limits
of any Indian reservation under the jurisdiction of the United States Gov-
ernment . . . (b) all dependent Indian communities within the borders of
the United States whether within the original or subsequently acquired ter-
ritory thereof . . . and (c) all Indian allotments, the Indian titles to which
have not been extinguished, including rights-of-way running through the
same.” 18 U.S.C. § 1151.
                       UNITED STATES v. LABUFF                      18925
                                    I2

   LaBuff was born in 1979 to Levi Samuel LaBuff and Mar-
gie Downey. His mother is white and his father is an enrolled
member of the Blackfeet Tribe. The Blackfeet are a federally
recognized tribe based in northern Montana. Given his par-
ents’ heritage, LaBuff is 5/32 Blackfeet Indian and 1/16 Cree
Indian.

   Because LaBuff’s father is a member of the Blackfeet
Tribe, the Tribe designated LaBuff as a “descendant of a mem-
ber”3 of the tribe. LaBuff, however, is not an enrolled member
of the Blackfeet Tribe or any other Indian tribe. LaBuff’s
descendant status entitles him to receive medical care at the
Blackfeet Community Hospital, to receive educational grants,
and to fish and hunt on the reservation. The Blackfeet Com-
munity Hospital is a federally-operated facility under the
authority of the Indian Health Service. The hospital’s non-
emergency services are limited to enrolled tribal members and
other non-member Indians. Because the hospital recognizes
LaBuff as an Indian person, he has received free health care
services there since 1979.

   LaBuff was born and raised on the Blackfeet Reservation.
As a child, LaBuff attended a public school on the reservation
that is open to non-Indians. With the exception of a brief six-
month period when LaBuff lived in Washington State, he has
  2
     This factual background is drawn from the witnesses who testified at
trial on behalf of the government and from the several witnesses that
LaBuff called in his own defense. These witnesses testified not only about
the circumstances of the alleged robbery, but also about LaBuff’s status
as a Blackfeet descendant and his connection to the Blackfeet Reservation.
As we must, we review the trial evidence in the light most favorable to the
government. United States v. Nevils, 598 F.3d 1158, 1163-64 (9th Cir.
2010) (en banc) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
   3
     As we noted in Maggi, “[w]hile descendant status does not carry simi-
lar weight to enrollment . . . it reflects some degree of recognition.” 598
F.3d at 1082.
18926              UNITED STATES v. LABUFF
lived on the reservation his entire life. Although LaBuff has
descendant status, he is not eligible to vote in tribal elections
and he has not otherwise participated in tribal cultural activi-
ties.

   On multiple occasions, LaBuff has been arrested, prose-
cuted, and convicted of crimes under the jurisdiction of the
tribal court. LaBuff, however, has never before challenged the
tribal court’s exercise of jurisdiction on the basis of his
alleged status as a non-Indian.

   On October 25, 2008, LaBuff and his cousin robbed a Sub-
way restaurant that was located within the boundaries of the
Blackfeet Reservation in Browning, Montana. They were
arrested and charged by indictment with robbery and aiding
and abetting robbery in violation of 18 U.S.C. § 2111, which
is a federal offense when committed by an Indian on an
Indian reservation, 18 U.S.C. § 1153. LaBuff pleaded not
guilty and proceeded to trial, where his Indian status was a
contested issue. At the close of the government’s case-in-
chief, LaBuff moved for a judgment of acquittal under Fed-
eral Rule of Criminal Procedure 29 on the ground that the evi-
dence presented by the government was insufficient to
establish his Indian status beyond a reasonable doubt. The dis-
trict court denied the motion. At the conclusion of the trial,
LaBuff renewed his motion for a judgment of acquittal. The
court reserved ruling on LaBuff’s renewed motion. The jury
subsequently found LaBuff guilty and the district court denied
LaBuff’s renewed motion for judgment of acquittal. Follow-
ing imposition of a 62-month prison sentence, LaBuff timely
appealed.

                               II

  We review de novo the sufficiency of the evidence, United
States v. LeVeque, 283 F.3d 1098, 1102 (9th Cir. 2002), and
consider whether, “after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact
                         UNITED STATES v. LABUFF                       18927
could have found the essential elements of the crime beyond
a reasonable doubt.” Jackson, 443 U.S. at 319 (emphasis in
original).

                                      III

   [1] Native American tribes generally have exclusive juris-
diction over crimes committed by Indians against Indians in
Indian country. Two federal statutes, however, provide for
federal jurisdiction over such crimes. The first statute, 18
U.S.C. § 1152, known as the General Crimes Act,4 grants fed-
eral jurisdiction over certain crimes committed by non-
Indians against Indians in Indian country, but excludes crimes
committed by one Indian against another. The second statute,
18 U.S.C. § 1153, known as the Major Crimes Act,5 creates
  4
   The General Crimes Act, in its entirety, provides that:
         Except as otherwise expressly provided by law, the general
      laws of the United States as to the punishment of offenses com-
      mitted in any place within the sole and exclusive jurisdiction of
      the United States, except the District of Columbia, shall extend
      to the Indian country.
        This section shall not extend to offenses committed by one
     Indian against the person or property of another Indian, nor to
     any Indian committing any offense in the Indian country who has
     been punished by the local law of the tribe, or to any case where,
     by treaty stipulations, the exclusive jurisdiction over such
     offenses is or may be secured to the Indian tribes respectively. 18
     U.S.C. § 1152.
  5
    The Major Crimes Act, in its entirety, provides:
         (a) Any Indian who commits against the person or property of
      another Indian or other person any of the following offenses,
      namely, murder, manslaughter, kidnapping, maiming, a felony
      under chapter 109A, incest, assault with intent to commit murder,
      assault with a dangerous weapon, assault resulting in serious bod-
      ily injury (as defined in section 1365 of this title), an assault
      against an individual who has not attained the age of 16 years,
      felony child abuse or neglect, arson, burglary, robbery, and a fel-
      ony under section 661 of this title within the Indian country, shall
18928                  UNITED STATES v. LABUFF
federal jurisdiction for cases in which an Indian commits one
of a list of enumerated crimes against another Indian in Indian
country.

  [2] Under § 1153, “[a] ‘defendant’s Indian status is an
essential element . . . which the government must allege in the
indictment and prove beyond a reasonable doubt.’ ” United
States v. Cruz, 554 F.3d 840, 845 (9th Cir. 2009) (quoting
Bruce, 394 F.3d at 1229). Although there are a variety of stat-
utory definitions6 of “Indian,” Congress has not defined “Indi-
an” as used in §§ 1152 and 1153. Maggi, 598 F.3d at 1077.

   [3] In the absence of a statutory definition, we have
applied a two-part test for determining whether a person is an
Indian for the purpose of establishing federal jurisdiction over
crimes in Indian country. We have concluded that, for a crimi-
nal defendant to be subject to § 1153, the government must
present evidence to establish that the defendant has a suffi-
cient “degree of Indian blood,” and that he has “tribal or fed-

    be subject to the same law and penalties as all other persons com-
    mitting any of the above offenses, within the exclusive jurisdic-
    tion of the United States.
         (b) Any offense referred to in subsection (a) of this section that
      is not defined and punished by Federal law in force within the
      exclusive jurisdiction of the United States shall be defined and
      punished in accordance with the laws of the State in which such
      offense was committed as are in force at the time of such offense.
      18 U.S.C. § 1153.
   6
     For example, in the Indian Reorganization Act, 25 U.S.C. § 479 et seq.,
“Indian” is defined to mean “all persons of Indian descent who are mem-
bers of any recognized Indian tribe now under Federal jurisdiction, and all
persons who are descendants of such members who were, on June 1, 1934,
residing within the present boundaries of any Indian reservation, and shall
further include all other persons of one-half or more Indian blood.” In an
unrelated statute, the Indian Financing Act, 25 U.S.C. § 1452, Indian is
defined to mean “a member of any Indian tribe . . . which is recognized
by the Federal Government as eligible for services from the Bureau of
Indian Affairs . . . .”
                      UNITED STATES v. LABUFF                     18929
eral government recognition as an Indian.” Bruce, 394 F.3d at
1223, 1224.

   [4] Here, the government’s evidence showed that LaBuff
is 5/32 Blackfeet Indian.7 In light of this evidence, LaBuff
concedes that he possesses a sufficient degree of Indian blood.
The government therefore satisfied the first prong. Thus, we
turn to the second prong, i.e. whether the government estab-
lished that LaBuff was recognized by the government or the
Tribe as an Indian. In Bruce, we outlined four factors that
govern the second prong; those four factors are, “in declining
order of importance, evidence of the following: 1) tribal
enrollment; 2) government recognition formally and infor-
mally through receipt of assistance reserved only to Indians;
3) enjoyment of the benefits of tribal affiliation; and 4) social
recognition as an Indian through residence on a reservation
and participation in Indian social life.” Bruce, 394 F.3d at
1224. These factors are not exclusive. Maggi, 598 F.3d at
1081.

   LaBuff first contends that because he was not an enrolled
member in the Blackfeet Tribe, “the government failed to
prove the most important factor in determining if the accused
has tribal or federal government recognition as an Indian.” As
LaBuff acknowledges, however, tribal enrollment is not
required to establish “recognition” as an Indian. Indeed, “en-
rollment in an official tribe has not been held to be an abso-
lute requirement for federal jurisdiction, at least where the
Indian defendant lived on the reservation and ‘maintained
tribal relations with the Indians thereon.’ ” United States v.
Antelope, 430 U.S. 641, 647 n.7 (1977); see also United
States v. Broncheau, 597 F.2d 1260, 1263 (9th Cir. 1979)
(“Enrollment is the common evidentiary means of establish-
ing Indian status, but it is not the only means nor is it neces-
  7
   We have recognized varying degrees of Indian blood, including one-
eighth, as sufficient for this part of the Bruce test. Bruce, 394 F.3d at
1223-26.
18930                  UNITED STATES v. LABUFF
sarily determinative.”). Although LaBuff was not an enrolled
member of the Blackfeet Tribe, he resided on the reservation
and maintained relations with the Tribe. Thus, we conclude
that the absence of any evidence that LaBuff was an enrolled
member in the Blackfeet Tribe is not dispositive of his Indian
status.

   [5] Turning to the second Bruce factor, the government
presented evidence that LaBuff received “government recog-
nition . . . through receipt of assistance reserved only to Indi-
ans.” Bruce, 394 F.3d at 1224. At trial, the government
presented the testimony of Helen Butterfly (“Butterfly”), a
health records lab technician at the Blackfeet Community
Hospital. Butterfly testified that on the basis of LaBuff’s clas-
sification as an Indian descendant of a tribal member, he was
eligible to receive healthcare services at the hospital, which is
operated by the federal government and which limits its ser-
vices to tribal members and other non-member Indians. But-
terfly further testified that since May 1979, LaBuff received
free healthcare services from the hospital.8 Because the evi-
dence showed that LaBuff repeatedly accessed healthcare ser-
vices “reserved only to Indians,” we conclude that the
government presented sufficient evidence to establish the sec-
ond most important Bruce factor.

   [6] Similarly, we conclude that because LaBuff frequently
received healthcare services on the basis of his status as a des-
cendent of an enrolled member, he enjoyed the “benefits” of
his tribal affiliation, as required by Bruce’s third factor.

  [7] LaBuff contends that this case is analogous to United
States v. Cruz, where we concluded that the government
  8
    Specifically, Butterfly testified that since 1979, LaBuff was seen at the
Blackfeet Community Hospital for Well Child care services, walk-in vis-
its, urgent care, and mental health assistance. Butterfly further testified
that the hospital’s records showed that since 2009, LaBuff sought medical
care approximately 10 to 15 times.
                   UNITED STATES v. LABUFF                 18931
failed to satisfy any of the Bruce factors. 554 F.3d at 842-43.
In discussing the second Bruce factor, we found that the gov-
ernment failed to demonstrate “government recognition” of
Cruz’s Indian status “through receipt of assistance reserved
only to Indians.” Id. at 848. (emphasis in original). In so con-
cluding, we noted that the record was completely devoid of
evidence showing that Cruz had received any benefits from
his tribe. Id. Moreover, we specifically rejected the govern-
ment’s argument that the second Bruce factor could be estab-
lished by demonstrating eligibility rather than actual receipt of
benefits. Id. at 849. By contrast, the evidence presented by the
government here showed that the Tribe recognized LaBuff as
an Indian and that he repeatedly received and took advantage
of healthcare benefits “reserved only to Indians.” LaBuff
attempts to gloss over these critical facts by arguing that he
did not take advantage of all of the benefits for which he was
eligible. We are not persuaded. In Cruz, we simply acknowl-
edged that the receipt of benefits was essential to satisfying
the second Bruce factor. Id. at 848. We, however, did not sug-
gest that the government needed to prove receipt of every
benefit for which Cruz was eligible. Consequently, we con-
clude that the second and third Bruce factors can be satisfied
by demonstrating receipt of a substantial benefit “reserved
only to Indians,” such as the free medical care provided to
LaBuff.

   [8] The fourth and final Bruce factor, requires a showing
of “social recognition as an Indian through residence on a res-
ervation and participation in Indian social life.” Bruce, 394
F.3d at 1224. While the record evidence established that
LaBuff lived, grew up, and attended school on the Blackfeet
Reservation, there was no evidence that he participated in
tribal activities or voted in tribal elections. While voting and
participating in tribal activities are important for purposes of
evaluating this factor, the lack of any such activities, does not
preclude a reasonable inference of social recognition, espe-
cially where the defendant has lived his entire life on the res-
ervation. Although the evidence relating to the fourth factor
18932                   UNITED STATES v. LABUFF
was not particularly strong, it was proper for the jury to con-
sider it in determining whether LaBuff is an Indian for pur-
poses of § 1153.

   [9] Finally, we note that in addition to all of the above evi-
dence relating directly to the Bruce factors, which are not
exclusive, Maggie, 598 F.3d at 1081, the government also
presented evidence that on multiple occasions, LaBuff was
arrested, prosecuted, and convicted under the jurisdiction of
the tribal courts.9 As we observed in Bruce, the assumption
and exercise of tribal jurisdiction over criminal charges, dem-
onstrates tribal recognition. 394 F.3d at 1227. At the time he
was prosecuted, LaBuff did not challenge the authority of
tribal officers to arrest him or the exercise of tribal criminal
jurisdiction by the Blackfeet Tribal Court.

   [10] In sum, the evidence presented at trial, when taken in
the light most favorable to the government, was sufficient for
any rational factfinder to have found, beyond a reasonable
doubt, that LaBuff is an Indian for purposes of § 1153.

   AFFIRMED.




  9
    The facts here are thus distinguishable from those in Cruz and Maggi,
where we previously noted that while the defendants had been prosecuted
in tribal court, the record was devoid of any evidence of the outcome of
those prosecutions. Cruz, 554 F.3d at 850; Maggi, 598 F.3d at 1083. In
particular, the government presented the testimony of Michael Connelly,
a public defender for the Blackfeet Tribal Court, and former tribal prose-
cutor. Connelly testified that as a tribal prosecutor, he prosecuted LaBuff
on at least three occasions for traffic and criminal offenses. Connelly fur-
ther testified that LaBuff was subsequently convicted of those offenses.
Finally, Connelly testified that in the cases he prosecuted, LaBuff did not
challenge the jurisdiction of the tribal court on the basis of his alleged sta-
tus as a non-Indian.